Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Oct. 15, 2020 have been entered.  

Status of the Claims
Claims 1-11, 13-17, and 20-26 are pending.  Claim 16 has been amended; claims 12, 18, and 19 are cancelled; claims 1-11 and 13-15 are withdrawn.  Claims 16, 17, and 20-26 are now under consideration.  This Office Action is in response to the request for continued examination filed on Oct. 15, 2020.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 16, 17, and 20-26 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, is maintained as discussed below.

The rejections of claims 16, 17, and 20-26 under 35 U.S.C. 103(a) are maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, and 20-26 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed Apr. 9, 2020 has introduced NEW MATTER into the claims.  Amended claim 16 recites "made in a batch size of at least 0.7 kg".  Support in the instant application is found for a batch size of 0.7 kg ([0065]).  However, written description support is lacking for the broader genus of a batch size of at least 0.7 kg, as is instantly claimed.  Moreover, a batch size of 1.0 kg appears to be the largest batch size disclosed in the specification.  Thus, the specification suggests batch sizes not much bigger than about 0.7 kg as an upper limit, not a lower limit as instantly claimed.  In the absence of support for this limitation, the recitation, "made in a batch size of at least 0.7 kg" in claim 16 is new matter and must be removed from the claims.  


Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the specification teaches batch sizes of 1.0 kg (response, p. 6).  
It is noted that applicants point to no other teaching of any batch sizes larger than 1.0 kg.  While this teaching may provide support for a limited range of batch sizes (e.g., from 0.7-1.0 kg), it does not provide proper written description support for the much broader limitation of 0.7 kg as a lower limit with no upper limit.  For example, as currently drafted, the limitation encompasses batch sizes much larger than 1.0 kg (e.g., 1,000 kg).  There is nothing to suggest that such batch sizes were ever encompassed by the disclosure or whether the process described would even be feasible for such larger batch sizes.  Rather, the teachings of the application as-filed appear to be limited to batch sizes of 0.4-1.0 kg, which is very different from what is now claimed.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 16, 17, 20-24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over THANOO (US 5,945,126; Issued Aug. 31, 1999; of record), JEYANTHI (Jeyanthi, R., et al. J. Control. Release (1996), 38; pp. 235-244; of record; as evidenced by YANG (Yang, Y.-Y., et al. Chem. Eng. Sci. (2000), 55; pp. 2223-2236)), and '802 (also to Thanoo) (US 6,270,802; Issued Aug. 7, 2001; on IDS).  
Claim Interpretation: The instant claims are product-by-process claims due to the recitation "A sustained release composition … made in a batch size of at least 0.7 kg according to the following steps: …"  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend product of the prior art, the claim is unpatentable.  
Thanoo discloses a sustained release microsphere (microparticles) composition and a continuous process of making said microspheres that release a drug over time (i.e., sustained release microparticles having a predetermined release rate) (title; abstract; col. 5, lines 46-67).  Thanoo teaches that there is a need in the art for a continuous process to avoid the cost associated with scale-up of existing batch processes (col. 1, line 63 to col. 2, line 14; col. 2, lines 20-34).  Thanoo's microparticle composition is made by a continuous process comprising forming a (first) dispersed phase (DP) containing a dissolved polymer (in dichloromethane) and drug (in methanol), and combining these solutions (i.e., a polymer and active agent dissolved in solvents), and a (second) continuous phase (CP) containing polyvinyl alcohol (PVA) in water (i.e., an aqueous continuous phase) (col. 2, lines 53-56; col. 4, lines 49-61; col. 6, lines 38-67; Example 1).  preferable that the mixing of the dispersed and continuous phases causes solidification (i.e. forms microparticles) within about 10 seconds, more preferably about 5 seconds (col. 3, lines 17-25; claims 14, 15, and 24).  Thanoo exemplifies combining approximately 40 ml DP (52.6 g of the mostly dichloromethane DP) with 4000 ml CP (Examples 1-2) (i.e., mixing the first DP with the second CP in a ratio of at least 50 parts CP to 1 part DP).  Applicants have established, by declaration evidence, that a CP:DP mixing ratio of at least 50:1 results in rapidly formed microparticles that are both solid and filterable by a hollow fiber filter (see item #9 of the 2/13/15 declaration, in parent case 12/328,136).  Note that because Thanoo teaches that the flow rate from the DP and CP reservoirs can be controlled, and that the process is continuous (e.g., see col. 8, line 62 to col. 9, line 7; col. 9, line 67 to col. 10, line 23), "feeding a portion" of the DP and CP is implicit.  Thanoo teaches continuously transferring the microparticle dispersion to a vessel (i.e., a solvent 
Regarding the instantly claimed (third) dilution phase, Thanoo teaches that formed or forming microspheres are pumped from reactor vessel 10 for subsequent processing (col. 8, lines 55-59).  Thanoo further teaches that although solidification of microspheres is virtually instantaneous (in the reaction vessel), the formed microspheres are nevertheless susceptible to give up additional residual solvent into the continuous phase.  Accordingly, some form of solvent evaporation process is necessary to obtain the desirably low residual solvent contents necessary for many clinical applications (col. 13, lines 1-8).  In this context, Thanoo teaches that a variety of solvent removal steps may be employed, including dilution of the mixture with more CP, including infinite dilution (col. 13, lines 23-25).  Thanoo teaches that the dilution with fresh continuous phase (dilution phase) is done in the solvent evaporation tank (i.e., the vessel into which the microparticle dispersion is fed) (col. 13, lines 9-31).  Thanoo therefore teaches the step of adding a third phase (e.g., fresh continuous phase, a dilution composition) to the microparticle dispersion for the purpose of removing residual solvent from the formed microparticles (i.e., to complete the microparticle hardening/maturation process), just as instantly claimed.  
However, since Thanoo does not teach the specific amount of fresh continuous phase to add for the solvent removal step, Jeyanthi and Yang are further cited in the 
Jeyanthi reports on the effect of solvent removal techniques on the matrix characteristics of microspheres for peptide delivery (title; abstract).  Like Thanoo, Jeyanthi teaches a method of microparticle preparation comprising forming a dispersed phase containing a dissolved polypeptide drug (e.g., calcitonin (sCT)) with a poly(lactide-co-glycolide) (PLGA) polymer in a cosolvent system (dichloromethane/methanol, the same solvents used by Thanoo for the DP) (i.e., a dispersed phase comprising an active agent and a polymer dissolved in solvents) and mixing of this dispersed phase with an aqueous continuous phase (CP) (p. 236, 1st col. under Preparation of sCT microspheres).  Like Thanoo, Jeyanthi teaches that rapid precipitation and partial solidification occurs rapidly following dispersion into the CP (p. 242, 2nd col.).  Jeyanthi studies two techniques for solvent removal, one of which, the "Dilution (Dil) technique", involves dilution of the CP (i.e., addition of a dilution composition), which contains the formed/forming microparticles, to predetermined volumes at constant rates and temperatures (p. 236, bridging 1st and 2nd cols. under Dilution (Dil) technique).  Regarding the amounts of the added dilution phase, Jeyanthi teaches dilutions of 1.5 and 2.5 times the initial volume of the CP (i.e., the dilution composition is 150-250% the volume of the CP) with an aqueous sodium oleate solution (pgs. 239-240, under "Dilution technique").  
Jeyanthi teaches that adding a dilution phase to the microparticle-containing emulsion can control the pore structure (and hence the drug load and release rate) of the microparticles (abstract; Scheme 1; Fig. 1; Table 1).  Jeyanthi teaches that the Dilution technique affects the specific surface area (SSA) and bulk density of the microparticles st col.) and resulted in microspheres with a uniform, honeycomb-like pore structure without a hollow core (abstract; p. 240, 1st and 2nd cols.; Figs. 6-7).  Jeyanthi recognizes that the volume of the dilution composition affected the pore size, a higher dilution volume resulting in larger pores (p. 241, 1st and 2nd cols.; p. 243, bottom of 2nd col.; p. 244, 1st col.).  Jeyanthi even states that the higher the dilution, the more rapid polymer precipitation (i.e. microparticle formation) occurred (p. 242, top of 1st col.).  
Jeyanthi teaches: 
"From the current study, the authors believe that the solvent removal technique is critical in the formation of matrix structure in PLGA microspheres.  However, it is possible to control the matrix characteristics of sCT microspheres for controlled release applications by manipulating the solvent removal process." (p. 244, 1st col.)

Thus, it is clear that the matrix characteristics (e.g., pore size) taught to be controllable by the solvent removal process affect (i.e., alter) the release rate for the active agent.  This fact is further confirmed by the prior art.  Yang is cited as evidence that Jeyanthi's method and microparticle features (e.g., pore size, bulk density) affected by this method alter the release rate of the microparticles (see Yang; abstract; p. 2224, 1st col., bottom par.; p. 2230, par. bridging the 2 cols.; p. 2231, 2nd col.; Fig. 8; Table 2).  
For example, Yang teaches: 
"…solvent removal and solidification process may be the dominant stage to determine morphology and release characteristics of microspheres." (p.2228, 1st col., under "Effect of continuous-phase addition")

Thus, the known
Regarding the limitation of maintaining the combined volume of liquid in the (solvent evaporation) vessel constant by removing a (first) portion of the combined volume of the liquid at a rate equivalent to the rate at which the components are added to the vessel (element (a) of claim 16), Thanoo does not appear to teach this limitation, as he does not expressly describe the details of the dilution step that he suggests.  However, the details of the dilution step that are not discussed by Thanoo are well-known to the ordinary artisan, and would therefore be obvious to the artisan in this field, which is why Thanoo did not feel the need to elaborate on these conventional steps, which would be obvious to anyone of skill in this art.  For example, '802 is cited as evidence of what a skilled artisan would understand from the prior art, and is instructive on this specific issue.  
'802 (also to Thanoo) discloses a process for making microspheres which can easily be maintained aseptic throughout all stages (title; abstract).  Like Thanoo, '802 teaches that the process is preferably operated in a continuous fashion (col. 5, lines 39-41; bridging cols. 5-6).  '802 specifically refers to the Thanoo patent, stating that any source of microparticles can be used, preferably the in-line continuous processing of US 5,945,126 (the Thanoo patent) (col. 5, lines 11-30).  '802 teaches that it is important, where the advantages of a generally continuous process are to be obtained, to coordinate and control flow of material into and out of the formulating vessel.  In this way suitable amounts of continuous phase containing agent-containing polymer bodies and other formulating media can be selectively metered into the vessel at appropriate rates and in appropriate amounts while keeping the volume in the vessel approximately constant
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a dilution phase as suggested by Thanoo, and taught by Jeyanthi, in the process of Thanoo.  One would have been motivated to do so with a high expectation of 1) enhancing the solvent removal and adjusting the pore structure of the microparticles and 2) increasing the speed of microparticle formation, per the teachings of both Thanoo and Jeyanthi.  One would have had a high expectation of success since Thanoo 1) suggests that precisely this type of CP dilution can be used (col. 13, lines 23-25), 2) teaches an overlapping set of peptides (including the model peptide sCT used by Jeyanthi), and 3) teaches that these peptide drugs are of particular interest for delivery by microparticles.  Further, one would have been motivated to maintain a constant volume in the vessel to which the dilution phase is added by matching the rate at which the liquid from said vessel is removed to the volume of liquid added to the vessel since '802 teaches that it is important, where the advantages of a generally continuous process are to be obtained, to coordinate and control flow of material into and out of such vessels (and since this is exactly how '802 teaches an artisan to maintain a constant volume in the in-line vessels) (bridging cols 5-6; Fig. 1).  Moreover, in doing so one would be concentrating the microparticles over time, which '802 teaches to be advantageous.  '802 teaches that it is significantly advantageous to concentrate a large volume of dilute continuous phase into a smaller volume of concentrated continuous phase in a closed system in a fast, efficient and aseptic manner (col. 4, lines 61-65).  '802 teaches that a volume of continuous phase containing polymer bodies (i.e., microspheres or microcapsules) (col. 2, lines 39-41) can be concentrated by using a hollow fiber filter (col. 2, lines 37-62; bridging cols 5-6; Fig. 1).  In fact, if one did not maintain a constant continuous fashion since the volume of liquid in the vessel to which the dilution phase is added would either increase or decrease relative to the other in-line vessels, and the process would thus need to be stopped at some point to remove liquid from or add liquid to the vessel so that the process could continue, adding an inefficiency to the process.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  Notably, '802 teaches that the process vessel in '802 may serve as a solvent removal vessel as well as perform one or more of the concentrating, washing and formulating steps
Regarding the limitation of repeated washing with (hot) water or with an air sweep, both Thanoo and '802 teach such washing steps.  For instance, Thanoo teaches an air sweep after forming the microparticles and teaches and washing the microspheres with water (col. 9, lines 35-41; col. 13, lines 25-28 and 32-37; Example 1).  Thanoo also teaches filtration of the microspheres after solvent evaporation (Example 1, col. 14, lines 54-57).  Likewise, '802 teaches washing with wash water, which can be done multiple times (col. 4, lines 1-17; col. 8, lines 3-16); '802 also teaches removal of residual solvent by washing with water at elevated temperature (40 ºC) (i.e. hot water), which can be done multiple times (col. 11, lines 35-57).  
Regarding the limitation of a batch size of at least 0.7 kg, Thanoo clearly teaches that the disclosed process is intended for the production of any desired batch size.  Thanoo teaches the inventive continuous process provides a simple, economic, and efficient means of scaling up from a test batch to full production while maintaining a product having uniform characteristics throughout the production cycle.  In order to obtain any desired batch size, one only need run the process for a longer period of time (see col. 2, lines 25-34; col. 13, lines 47-58).  Moreover, '802 teaches processing of kilogram quantities (col. 6, lines 53-67; col. 7, lines 48-65; col. 9, lines 50-62).  
Regarding the new limitation of a target drug load of about 10% to about 21%, Thanoo teaches the particles formed in the disclosed process have high drug loads, from at least about 9% to at least 15% (col. 2, lines 37-40; col. 3, lines 3-10; col. 11, lines 7-8), but that the drug load is targeted (col. 13, lines 39-47).  
Regarding claims 20-22, '802 teaches that a volume of continuous phase containing polymer bodies (i.e., microspheres or microcapsules) (col. 2, lines 39-41) can prima facie obvious to one of ordinary skill in the art at the time of the invention to use a hollow fiber filter to concentrate the microspheres of Thanoo.  Further, '802 teaches that the liquid removed via the hollow fiber filter is waste continuous phase, which is transferred to a waste tank (col. 7, lines 5-8; Examples; Fig. 2).  It is noted that the instant application only mentions the term "discarded" in the context of transferring the waste liquid to a separate vessel.  Therefore, '802's teaching of transferring the waste liquid to a separate waste tank reads on the waste liquid being "discarded" within the meaning of the instant claims.  Nonetheless, it is also pointed out that it is prima facie obvious to anyone of skill in the art to discard a waste liquid from the processes of Thanoo and/or '802, and it is within the skill of the artisan to determine what constitutes a waste liquid.  
Regarding new claims 23-25, it is noted that it is well within the purview of the skilled artisan to select an appropriate active agent (e.g., peptide) for incorporation into the microparticles based on the intended use of the microparticles, particularly when both Thanoo and Jeyanthi teach the microparticles as suitable for this very purpose.  For example, the microspheres of Thanoo are disclosed for the delivery of, inter alia, peptide drugs (title; abstract; col. 4, lines 25-38).  Thanoo teaches: 
"Of particular interest are LH-RH agonists such as leuprolide, triptorelin, goserelin, nafarelin, historelin and buserelin, LH-RH antagonists, somatostatin analogs such as octreotide, human, salmon and eel calcitonin, growth hormones, growth hormone releasing hormones, growth hormone releasing peptide, parathyroid hormones and related peptides, interferon, erythropoietin, GM-CSF, G-CSF, thymosin, antitrypsin, enterostatin, and An especially preferred drug for use in the instant invention is leuprolide." (col. 4, lines 38-48; emphasis added)

In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use peptide drugs such as those taught by Thanoo or Jeyanthi.  One would have been motivated to do so with a high expectation of success since Thanoo teaches peptides including sCT (the model peptide used by Jeyanthi), leuprolide, and octreotide and teaches that these peptide drugs are of particular interest for delivery by microparticles.  
Further regarding claims 23-24, even if Jeyanthi did not teach the claimed dilution volumes (and Jeyanthi teaches dilutions of 1.5 and 2.5 times the initial volume of the CP (i.e., the dilution composition is 150-250% the volume of the CP)), Jeyanthi establishes that the dilution volume is a result-effective variable: a higher dilution volume resulting in larger pores (p. 241, 1st and 2nd cols.; p. 243, bottom of 2nd col.; p. 244, 1st col.).  Additionally, Thanoo clearly recognizes the amount of CP/dilution phase to be a result effective variable.  For instance, Thanoo teaches that there must be enough CP relative to DP solvent to create a sink for the DP solvent (col. 9, lines 25-35).  Thanoo teaches that the general rule is that by increasing the amount of CP, one creates a greater sink for the DP solvent (col. 9, lines 33-35).  Thanoo teaches that solvent removal steps including increased or infinite dilution with CP will be apparent to those of skill in the art (col. 13, lines 20-25).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, st and 2nd cols.; p. 243, bottom of 2nd col.; p. 244, 1st col.).  Jeyanthi even states that the higher the dilution, the more rapid polymer precipitation (i.e. microparticle formation) occurred (p. 242, top of 1st col.).  Thus, it is considered routine experimentation for an artisan to adjust the amount of dilution composition with the expectation of producing microparticles with larger pore sizes and/or a more rapid microparticle formation.  
Regarding claim 17, this claim recites an intended result of the method of claim 16.  Moreover, the recited result is present in a wherein clause, which does not add any structural features to the claim.  Regarding wherein clauses and intended use, the MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  See MPEP § 2105(II).  
(D)      “whereby” clauses.
This list of examples is not intended to be exhaustive.  Specifically the MPEP states that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (emphasis added)  See MPEP § 2111.04.  See also MPEP § 2106(II)(C).  Thus, the limitation regarding negating the 
Regarding claim 26, Jeyanthi teaches that using the disclosed dilution technique, residual CH2Cl2 (i.e., a solvent contained in the CP) was <20-130 ppm.  Claim 26 is rendered obvious by Thanoo, Jeyanthi and the other cited references (abstract; Table 1; p. 238, 2nd col.; see esp. Figs. 6a and 7).  

Claims 16, 17, and 20-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over THANOO (US 5,945,126; Issued Aug. 31, 1999; of record), JEYANTHI (Jeyanthi, R., et al. J. Control. Release (1996), 38; pp. 235-244; of record; as evidenced by YANG (Yang, Y.-Y., et al. Chem. Eng. Sci. (2000), 55; pp. 2223-2236)), '802 (US 6,270,802; Issued Aug. 7, 2001; on IDS), and US 2005/0042294 (also to Thanoo) (Pub. Feb. 24, 2005; hereinafter '294).  
The teachings of Thanoo, Jeyanthi, Yang, and '802 are presented supra and are incorporated herein.  While Thanoo and Jeyanthi teach the microparticles are suitable for the delivery of drugs generally (see especially Thanoo at col. 4, lines 25-46), the references do not specifically teach risperidone.  However, it is noted that it is well within the purview of the skilled artisan to select an appropriate active agent for incorporation into the microparticles based on the intended use of the microparticles, particularly when the references teach the microparticles as suitable for this very purpose.  
For example, '294 (also to Thanoo) discloses methods of making stable microspheres for the delivery of, inter alia, peptide drugs in which MW reduction of the polymer (e.g., PLA or PLGA) is reduced (title; abstract; pars. [0003], [0005], [0018]; Figs. 11, 13, and 14).  Similar to Thanoo, '294 teaches that microsphere precipitation occurs in 30 seconds to 1 minute ([0155]).  '294 teaches that compositions containing active agents inter alia, a peptide, risperidone, octreotide, leuprolide, or calcitonin (pars. [0017], [0047], [0057], [0060], [0102], [0110]; Figs. 1-7; claims 4, 5, 18, 19, 24, 42, 70, and 78).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the drugs taught by Thanoo, Jeyanthi, '802, or '294.  One would have been motivated to do so with a high expectation of success since Thanoo and '294 directly teach the recited drugs as suitable for release from microparticle delivery systems and teach that these drugs are of particular interest for delivery by microparticles.  

Claims 16, 17, 20-24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over THANOO (US 5,945,126; Issued Aug. 31, 1999; of record), JEYANTHI (Jeyanthi, R., et al. J. Control. Release (1996), 38; pp. 235-244; of record; as evidenced by YANG (Yang, Y.-Y., et al. Chem. Eng. Sci. (2000), 55; pp. 2223-2236)), '802 (US 6,270,802; Issued Aug. 7, 2001; on IDS), and ZEIGERSON (US 2007/0207211; Pub. Sep. 6, 2007).  
Regarding the instant recitation " … made in a batch size of at least 0.7 kg", Thanoo is considered to render this batch size obvious at least because Thanoo teaches it is the entire object of the disclosed process to be scalable for ANY batch size.  Thanoo teaches the inventive continuous process provides a simple, economic, and efficient means of scaling up from a test batch to full production while maintaining a product having uniform characteristics throughout the production cycle.  In order to obtain any desired batch size, one only need run the process for a longer period of time (see col. 2, lines 25-34; col. 13, lines 47-58).  
Nonetheless, Zeigerson is cited in the interest of compact prosecution to show that microparticles are made in batch sizes within the instantly claimed range.  Zeigerson discloses microparticles for the delivery therapeutic drugs (title; abstract; [0084]).  Zeigerson teaches that a 1 kg batch of microparticles was produced to demonstrate scalability (Example 6).  Therefore, if an artisan wanted to produce a large amount of microparticles on a commercial scale (i.e., a relatively large batch size), the artisan knows that such batch sizes are at least 0.7 kg or more for microparticles intended to deliver therapeutic drugs.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the instant claims recite a large batch (response, p. 7).  
any desired batch size, one only need run the process for a longer period of time (see col. 2, lines 25-34; col. 13, lines 47-58).  Second, Zeigerson teaches that batch sizes within the claimed range are typical for scaled-up batches of microparticles.  The disclosure of an invention using general language is not overcome just because applicants later claim a specific parameter (in this case a specific batch size) that was not specifically taught (but is clearly encompassed) by the prior disclosure, particularly in the absence of unexpected results.  It is noted that applicants have not responded specifically to the rejection including Zeigerson at all.  
Applicants refer to "item 10 of the Declaration" and a declaration from the inventor (response, pgs. 7 and 8).  
However, no declaration has been filed in this case, so it is unclear to what applicants are referring.  
Applicants refer to a number of features on pgs. 7-9 of the response.  
However, applicants' own prior art teaches each of the features argued by applicants (e.g., addition of a (third) dilution phase, use of a hollow fiber filter, etc.).  Applicants' arguments do not distinguish over the cited prior art.  
Applicants admit that '802 already discloses the use of a hollow fiber system for a process of making sustained release microparticles (response, p. 8), but argue it would not be obvious to an artisan to use this known system.  

Applicants argue that the cited prior art does not teach 1) adding a dilution composition with a large batch size and 2) maintaining a constant volume in the vessel into which the microparticle dispersion is fed (response, p. 8).  
As detailed in the rejection above, Thanoo teaches the step of adding a third phase (e.g., fresh continuous phase, a dilution composition) to the microparticle dispersion for the purpose of removing residual solvent from the formed microparticles (i.e., to complete the microparticle hardening/maturation process), just as instantly claimed.  Moreover, Thanoo teaches the process is applicable to ANY batch size (and Zeigerson further teaches the claimed batch size).  Additionally, as detailed above, '802 teaches that it is important, where the advantages of a generally continuous process are to be obtained, to coordinate and control flow of material into and out of the formulating vessel.  In this way suitable amounts of continuous phase containing agent-containing polymer bodies and other formulating media can be selectively metered into the vessel at appropriate rates and in appropriate amounts while keeping the volume in the vessel approximately constant (bridging cols. 5-6).  
Thanoo clearly teaches that although solidification of microspheres is virtually instantaneous (in the reaction vessel), the formed microspheres are nevertheless susceptible to give up additional residual solvent into the continuous phase.  Accordingly, some form of solvent evaporation process is necessary to obtain the desirably low dilution of the mixture with more CP, including infinite dilution (col. 13, lines 23-25).  Thanoo teaches that the dilution with fresh continuous phase (dilution phase) is done in the solvent evaporation tank (i.e., the vessel into which the microparticle dispersion is fed) (col. 13, lines 9-31).  Thanoo therefore teaches the step of adding a third phase (e.g., fresh continuous phase, a dilution composition) to the microparticle dispersion for the purpose of removing residual solvent from the formed microparticles (i.e., to complete the microparticle hardening/maturation process), just as instantly claimed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 5,945,126
Claims 16, 17, and 20-26 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 (patented claims 18-20 reciting a microsphere product) of US Patent No. 5,945,126,  by the reasoning presented in the rejections above.  
Additionally, Jeyanthi reports on the effect of solvent removal techniques on the matrix characteristics of microspheres for peptide delivery (title; abstract).  Like Thanoo, Jeyanthi teaches a method of microparticle preparation comprising forming a dispersed phase containing a dissolved polypeptide drug (e.g. calcitonin (sCT)) with a poly(lactide-co-glycolide) (PLGA) polymer in a cosolvent system (dichloromethane/methanol, the same solvents used by Thanoo for the DP) (i.e. a dispersed phase comprising an active agent and a polymer dissolved in solvents) and mixing of this dispersed phase with an aqueous continuous phase (CP) (p. 236, 1st col. under Preparation of sCT microspheres).  Like Thanoo, Jeyanthi teaches that rapid precipitation and partial solidification occurs rapidly following dispersion into the CP (p. 242, 2nd col.).  Jeyanthi studies two techniques for solvent removal, one of which, the "Dilution (Dil) technique", involves dilution of the CP (i.e. addition of a dilution composition), which contains the formed/forming microparticles, to predetermined volumes at constant rates and temperatures (p. 236, bridging 1st and 2nd cols. under Dilution (Dil) technique).  Jeyanthi teaches dilutions of 1.5 st col.) and resulted in microspheres with a uniform, honeycomb-like pore structure without a hollow core (abstract; p. 240, 1st and 2nd cols.; Figs. 6-7).  Jeyanthi recognizes that the volume of the dilution composition affected the pore size, a higher dilution volume resulting in larger pores (p. 241, 1st and 2nd cols.; p. 243, bottom of 2nd col.; p. 244, 1st col.).  Jeyanthi even states that the higher the dilution, the more rapid polymer precipitation (i.e. microparticle formation) occurred (p. 242, top of 1st col.).  Jeyanthi teaches:
"From the current study, the authors believe that the solvent removal technique is critical in the formation of matrix structure in PLGA microspheres.  However, it is possible to control the matrix characteristics of sCT microspheres for controlled release applications by manipulating the solvent removal process." (p. 244, 1st col.)

Thus, it is clear that the matrix characteristics (e.g., pore size) taught to be controllable by Jeyanthi affect (i.e., alter) the release rate for the active agent.  Thus, the known method of adding a diluent (i.e., dilution phase) to the microparticle suspension clearly achieves both solvent removal and modification of the properties (e.g., the release rate for the active agent) relative to the solid microparticles initially formed.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a dilution phase as suggested by Thanoo and taught by Jeyanthi in the process of Thanoo.  One would have been 1) enhancing the solvent removal and adjusting the pore structure of the microparticles and 2) increasing the speed of microparticle formation, per the teachings of both Thanoo and Jeyanthi.  One would have had a high expectation of success since Thanoo 1) suggests that precisely this type of CP dilution can be used (col. 13, lines 23-25), 2) teaches an overlapping set of peptides (including the model peptide sCT used by Jeyanthi), and 3) teaches that these peptide drugs are of particular interest for delivery by microparticles.  
Thus, the addition of a dilution composition, as well as the instantly claimed batch size are obvious variations as suggested by Thanoo and taught by Jeyanthi and Zeigerson.  One would be motivated to use a dilution composition to enhance residual solvent removal from the microparticles and modify the morphological properties and associated drug release rate of the microparticles as taught by Jeyanthi.  

U.S. Patent No. 6,270,802
Claims 16, 17, and 20-26 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 6,270,802 in light of Thanoo, optionally in view of JEYANTHI, and ZEIGERSON.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '802 claims anticipate or render obvious the instant claims.  Note that '802 claims recite a process of making microparticles in which said microparticles are maintained in suspension while replacing the CP with a formulating medium (which reads on a dilution phase).  
Additionally, Thanoo discloses a sustained release microsphere (microparticles) composition (title; abstract; col. 5, lines 46-67).  Thanoo's microparticle composition is dilution of the mixture with more CP, including infinite dilution (col. 13, lines 23-25).  Thanoo therefore teaches the step of adding a third phase (dilution composition) to the microparticle dispersion for the purpose of removing residual solvent from the formed microparticles (i.e., to complete the microparticle hardening/maturation process).  
Thus, the process of making microparticles by combining a dispersed phase and a continuous phase prior to addition of a dilution composition is an obvious variation as suggested by Thanoo.  The batch size is also determined routinely by the skilled artisan 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the double patenting rejections have been obviated by the amendments (response, p. 9).  
However, applicants' amendments do not distinguish over the cited references, and do not obviate the instant double patenting rejections.  The rejections are maintained.  

Conclusion
Claims 16, 17, and 20-26 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658